Case: 17-11009      Document: 00514448159         Page: 1    Date Filed: 04/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 17-11009                           April 26, 2018
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

REYNALDO RENDON, JR., also known as Rey Reynold, also known as Rey
Rendon,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:17-CR-19-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Reynaldo Rendon, Jr. pleaded guilty to being a felon in possession of a
firearm and ammunition. He appeals his conviction, arguing that 18 U.S.C.
§ 922(g)(1) is unconstitutional.        The Government has filed an unopposed
motion for summary affirmance arguing that Rendon’s challenge is foreclosed
by circuit precedent or, alternatively, requesting an extension of time to file its



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11009    Document: 00514448159     Page: 2   Date Filed: 04/26/2018


                                 No. 17-11009

brief on the merits. The Government does not invoke the waiver provision
contained in the plea agreement. See United States v. Story, 439 F.3d 226, 230-
31 (5th Cir. 2006).
      Rendon’s argument that § 922(g)(1) is unconstitutional because it
exceeds the scope of Congress’s power under the Commerce Clause is
foreclosed. See United States v. Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013);
United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001); United States v.
De Leon, 170 F.3d 494, 499 (5th Cir. 1999). He concedes as much and raises
the argument to preserve it for further review. Accordingly, the Government’s
motion for summary affirmance is GRANTED, the alternative motion for an
extension of time to file a brief is DENIED as unnecessary, and the judgment
of the district court is AFFIRMED.




                                       2